Daly, J.
I think the rule should be, in an action like this, that interest should be allowed as matter of law, upon the difference between the contract paid and the market value. But I feel constrained, upon the authority of the anonymous case in 1 Johns. 315, to hold that it must be left to the jury to allow it or not. Upon the other points I concur with my associates; though I think the right to parol proof in explanation of the mark, 12¼, exceedingly doubtful.
*491The direction, of the court was, that the judgment should be reversed, unless the plaintiffs consented to deduct the interest; and that in case the interest was remitted, the judgment should be affirmed.